Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1606
                       Lower Tribunal No. 20-17962
                          ________________

    Lily Aaronson and Farmworker Association of Florida,
                                 Appellants,

                                     vs.

                         Christina White, etc.,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

      Alvarez/Gonzalez/Menezes and Harvey J. Sepler (Hollywood), for
appellants.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Michael
B. Valdes and Oren Rosenthal, Assistant County Attorneys, for appellee.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Santa Rosa County. v. Admin. Comm’n, Div. of Admin.
Hearings, 661 So. 2d 1190, 1193 (Fla. 1995) (“[A]bsent a bona fide need for

a declaration based on present, ascertainable facts, the circuit court lacks

jurisdiction to render declaratory relief.”); State, Dep’t of Env’t Prot. v. Garcia,

99 So. 3d 539, 544 (Fla. 3d DCA 2011) (“[I]n order to properly invoke the

jurisdiction of the circuit court, the party seeking a declaration must not only

show that he is in doubt as to the existence or nonexistence of some right or

status, but also that there is a bona fide, actual, present, and practical need

for the declaration.” (citations omitted)); Martinez v. Scanlan, 582 So. 2d

1167, 1171 (Fla. 1991) (stating that in the absence of a justiciable

controversy, “any opinion . . . would be advisory only and improperly

considered in a declaratory action”); Mandarin Lakes Cmty. Ass’n v.

Mandarin Lakes Neighborhood Homeowners Ass'n, 46 Fla. L. Weekly

D1293, D1293 (Fla. 3d DCA June 2, 2021) (“Our legislature never intended,

and lacks the power to, allow declaratory judgment procedures as a vehicle

for obtaining advisory opinions. For this reason, ‘Florida courts will not

render, in the form of a declaratory judgment, what amounts to an advisory

opinion at the instance of parties who show merely the possibly of legal

injury.’” (quoting Donovan v. Okaloosa County, 82 So. 3d 801, 806 n.2 (Fla.

2012) (citations omitted)).




                                         2